ANDERSON, Member,
Pursuant to Rules 218(c)(5) and 208(d) of the Pennsylvania Rules of Disciplinary Enforcement (rules), the Disciplinary Board of the Supreme Court of Pennsylvania (board) submits its findings and recommendations to your honorable court with respect to the above petition for reinstatement.
I. HISTORY OF PROCEEDINGS
A petition for discipline was filed against respondent in 1975 at 33 D.B. 75, containing the following charges: Petitioner fabricated medical reports and submitted same to an insurance carrier, received checks based on the false reports and then issued checks for substantially less than he received to his clients; all this was done without his clients’ knowledge or consent. A hearing was held before hearing committee [ ] on June 25, 1975, and the committee found petitioner had violated Rule 1-102(A)(3), Rule 1-102(A)(4), Rule *6081-102(A)(6), and Rule 2-106(A). The hearing committee recommended petitioner be suspended from the practice of law for two years. This recommendation was adopted by the board. Petitioner was suspended from the practice of law on November 24, 1975, by order of the Supreme Court for a period of two years and until further order of the Supreme Court.
On October 17,1977, petitioner filed a petition for reinstatement, which was in turn referred to the board by the Supreme Court. On that same date, petitioner was referred to a reinstatement hearing committee [ ]. On October 20, 1977, a notice of hearing for the reinstatement of petitioner was sent scheduling a hearing on November 10, 1977. All interested parties were informed that they might attend. On February 27, 1978, the reinstatement hearing committee [ ] submitted its report with the recommendation that petitioner be reinstated. On March 16, 1978, disciplinary counsel filed a brief on exceptions. The case was brought before the Disciplinary Board of the Supreme Court of Pennsylvania on March 31, 1978, and at that time the board decided that petitioner be reinstated.
II. DISCUSSION
Petitioner exhibited to the hearing committee he had amply recognized the serious nature of his past misconduct and has improved his moral qualifications to the standards necessary for a person active in the practice of law. He has shown the proper remorse in recognizing that the act he committed was both detrimental to him and to his profession. Through his cooperative nature in promptly following all of the administrative procedures in compliance with his suspension, one can only surmise *609that petitioner has in fact learned from this experience. The hearing committee felt his various activities within the community and his honorable retirement from 30 years of service in the Veterans Administration, even after they had received notification of his suspension, were matters that brought credit to his reinstatement proceeding. It was because of these activities and the character recommendations of members of the community that the hearing committee found that petitioner possessed the moral qualification for admission to practice law in Pennsylvania.
The committee was more perplexed in regard to petitioner’s competency and learning in the law. Petitioner causes some slight problem, due to the fact that he never engaged in a continuous practice of law but did so on a small and sporadic scale. He was employed as a claims examiner with [ ] which did require the use of his skills as a lawyer, but did not necessarily deal with the everyday practice of law. Petitioner showed he had kept abreast of the law as it changed in Pennsylvania. He testified that he spent approximately four hours each month in the [ ] county law library, reviewing advance sheets. He also reviewed literature which came to his home for his son, who was a practicing attorney in Pennsylvania. There was no showing that the petitioner lacked the competency to practice law. In fact, there was a showing that although his private law practice was limited, he was employing his legal skills in his job up until his retirement.
The board, as well as the hearing committee, finds petitioner did apply himself towards keeping a certain level of competence by his visits to the library and keeping abreast of the current legal developments. We further feel there has been no *610dissipation of the basic legal skills possessed by petitioner prior to his two year suspension.
III. RECOMMENDATION
The Disciplinary Board recommends to your honorable court that the petition for reinstatement be granted, that the court direct that the necessary expenses incurred by the board in the investigation and processing of the petition for reinstatement be paid by respondent as provided in Rule 89.277 of the Disciplinary Board Rules and a statement of such expenses in the amount of $191.80 is appended to this report.
Mr. Unkovic did not participate in the adjudication.
DISSENTING OPINION